DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musty et al (US 8,481,085).
The instant claims are drawn to a composition comprising the cannabis product with a reduced pesticide content prepared by the method of claim 1.  This is a product-by-process claim.  If the product in the product-by-process claim is the same as or obvious from product or process of the prior art, the claim is unpatentable even though the prior product was made by a different process; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
To that end, Musty et al disclose a pharmaceutical composition comprising cannabigerol and one or more additional cannabinoids, specifically cannabidiol (CBD) or cannabichromene (CBC).  The formulation may be formulated for delivery nasally, sublingually, topically, orally, etc., and in solid or liquid dosage forms, including solutions, suspensions and emulsions (col. 3, line 56 to col. 4, line 35).  This disclosure anticipates the instant claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-14 and 23-26 are drawn to a process for removing pesticides from cannabis products that is neither taught nor suggested by prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622